Citation Nr: 1241560	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to bilateral knee and right ankle disabilities.

2.  Entitlement to service connection for a pain disorder, to include fibromyalgia and as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left ankle disorder, to include osteoarthritis and ankylosis thereof.

4.  Entitlement to service connection for bilateral hand, fingers and wrist disorders, to include osteoarthritis and ankylosis thereof.

5.  Entitlement to service connection for bilateral elbow disorders, to include osteoarthritis and ankylosis thereof.

6.  Entitlement to service connection for bilateral shoulder disorders, to include osteoarthritis and ankylosis thereof.

7.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder, to include osteoarthritis and ankylosis thereof and as secondary to bilateral knee and right ankle disabilities.

8.  Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disorder, to include osteoarthritis and ankylosis thereof and as secondary to bilateral knee and right ankle disabilities.

9.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

10.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

11. Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.


(The issue of entitlement to service connection for a bilateral hip disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed or initiated the appellate process with respect to all of the issues listed above.

The Veteran testified at a Board hearing before a Veterans Law Judge in April 2002, with respect to claims of service connection for a left knee, right ankle, migraine headaches and psychiatric disorders; a transcript of that hearing is associated with the claims file.  The Board notes that the Veterans Law Judge who held that hearing has since retired from the Board.  The implications of this retirement are further addressed in the VCAA section of the decision below.

The migraine headaches and bilateral knee claims were last before the Board in August 2010, when they were remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The Veteran's initial claims that were appealed to the Board were generalized claims for osteoarthritis and ankylosis, and the specific joints involved were not indicated.  The Board has therefore recharacterized these issues on appeal in order to more specifically address the claims before it.

The issues of service connection for rheumatoid arthritis and a vision disorder, as well as a claim for a certificate of eligibility for automobile and/or adaptive equipment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claims for service connection for migraine headaches and pain disorders, new and material evidence claims for lumbar and cervical spine disorders, and increased evaluation for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any bilateral hand, fingers, wrist, elbow, shoulder or left ankle problems, injuries or disorders.

2.  Review of the Veteran's extensive post-service private and VA treatment records does not demonstrate any complaints of, treatment for, or diagnosis of any bilateral hand, fingers, wrist, elbow, shoulder or left ankle disorders, including osteoarthritis and ankylosis thereof, with the exception of generalized pain complaints regarding those joints.

3.  Throughout the appeal period, the Veteran's extension of his bilateral knees is not less than 10 degrees.

4.  Throughout the appeal period, the Veteran's flexion is more closely approximate to no less than 90 degrees.

5.  Beginning October 17, 2003, the Veteran's bilateral knees demonstrate subjective complaints of slight instability.

6.  Beginning March 3, 2006, the Veteran's bilateral knees demonstrate subjective complaints of instability, buckling, locking and feelings of giving out, imbalance and fear of falling.

7.  Throughout the appeal period, the Veteran's bilateral knees do not demonstrate any evidence of any instability, laxity, recurrent subluxation or dislocation which more closely approximate to moderate or severe instability.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a left ankle disorder, including osteoarthritis and ankylosis thereof, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria establishing service connection for bilateral hand, fingers and wrist disorders, including osteoarthritis and ankylosis thereof, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria establishing service connection for bilateral elbow disorders, including osteoarthritis and ankylosis thereof, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  The criteria establishing service connection for bilateral shoulder disorders, including osteoarthritis and ankylosis thereof, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

5.  The criteria establishing an initial evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 5261, 5262 (2012).

6.  The criteria establishing a separate 10 percent evaluation for right knee instability, for the period of October 17, 2003 to March 2, 2006, and increasing to 20 percent thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5257, 5258 (2012).

7.  The criteria establishing an initial evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 5261, 5262 (2012).

8.  The criteria establishing a separate 10 percent evaluation for right knee instability, for the period of October 17, 2003 to March 2, 2006, and increasing to 20 percent thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5257, 5258 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the increased evaluation claims, the Veteran was sent a letter in February 2006 that explained the evidence needed to substantiate the claims and the division of responsibility between VA and a claimant in developing an appeal.  In March 2006, he was sent notice as to how VA assigns disability ratings and effective dates.  

Additionally, regarding the claims of service connection for bilateral hands, fingers, wrists, elbows, shoulders, and left ankle disorders, to include osteoarthritis and ankylosis thereof, the Veteran was sent a letter in March 2009 that provided information as to what evidence was required to substantiate the claims generically as to osteoarthritis and ankylosis, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further notice is needed under VCAA with respect to any of the issues decided herein.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2002 hearing before a Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Turning to VA's duty to assist with respect to affording a VA examination, the Board notes that the Veteran's hands, fingers, wrists, elbows, shoulders and left ankle were not the subject of aVA examination at any time throughout the record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for the Veteran's hands, fingers, wrists, elbows, shoulders or left ankle.  Moreover, the post-service evidence, while indicating generalized complaints of pain, does not indicate any specific treatment regarding those joints, as discussed below.  Furthermore, the records contain no competent evidence suggesting a causal relationship between any current disability or disorder of the joints claimed and herein decided and active service.  Additionally, the Veteran's statements of continuous symptomatology and self-diagnosis are not deemed credible, as will be discussed in more detail below.  For all of these reasons, the evidence does not indicate that the claimed disabilities exist and may be related to active service such as to require an examination, even under the low threshold of McLendon.

Again, the Veteran testified at an April 2002 hearing before a Veterans Law Judge who has since retired from the Board.  The Veteran is entitled by law to have his case decided by a Veterans Law Judge that has presided over his Board hearing.  Where a Veterans Law Judge is no longer available to adjudicate the claim, he must be afforded the opportunity for another hearing before a Veterans Law Judge who can participate in adjudication of those claims.  

While the Board acknowledges that the Veteran has not had another hearing before a presently-employed Veterans Law Judge and was not informed of such retirement in a notification letter-which is the normal course of action when such an event occurs-such lack of notification in this case is not prejudicial and harmless error, as explained below.  

The record demonstrates that the Veteran was scheduled for a hearing April 2012, after the retirement of the Veterans Law Judge that had previously been involved in the case.  He and his representative were informed of that scheduled hearing in a March 2012 letter.  In an April 2012 correspondence, the Veteran withdrew his request for a hearing.  Thus, in light of the scheduled hearing, the Board finds that the Veteran was afforded an opportunity to have a hearing before a Veterans Law Judge, who would have addressed all of the issues on appeal in that hearing should it have been held; he subsequently cancelled that hearing.  

Since the Veteran was afforded an opportunity for a hearing after the retirement of the Veterans Law Judge, the Board finds that all of the due process considerations have been satisfied in this case, and the lack of a letter informing him of the previous Veterans Law Judge's retirement and offering him a new hearing does not violate any due process owed to him, is not prejudicial to him, and is therefore harmless error.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claims for Service Connection for Bilateral Hand, Fingers, Wrist, Elbows, Shoulder, and Left Ankle Disorders

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

On appeal, the Veteran has stated in multiple submissions that he has osteoarthritis and ankylosis throughout his body that he believes is related to his military service or to his service-connected knee and ankle disabilities.  Specifically, he  has stated that he has pain in his joints, that his knees lock, and that he has osteoarthritis and ankylosis of his joints.

The Veteran is competent to claim that he has pain, stiffening, or fixation of his joints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, the Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Emphasis added).  

Consequently, the Board finds that the Veteran-not a medical professional or a person with specialized knowledge-is not competent to self-diagnose ankylosis, because such is necessarily contingent on the presence of a disease process causing fibrous or bony union across the joint, which is not observable by mere lay observation.  Likewise, he is not competent to self-diagnose osteoarthritis, because that is also an active disease process which cannot be the subject of lay observation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring x-ray evidence of arthritis for a diagnosis thereof).

The Board has reviewed the Veteran's service treatment records, which fail to reveal any trauma or injury to his bilateral hands, fingers, wrists, elbows, shoulders or left ankle.  Such records also fail to show any complaints of, treatment for, or diagnosis of any disorders related to those joints present in those records.  

The Veteran has stated that he injured his knees and right ankle during military service and the Board notes that those injuries have been service-connected.  

The Veteran has also submitted several letters that he sent to his family during his military service, which document some medical issues with his legs and a "sprained ankle" during service.  Such correspondence does not reference the Veteran's upper extremities.  As to the ankles, the letters do not specify the ankle injured.  As the service treatment records document an injury to the right ankle, with no mention of the left, the Board concludes that the references to ankle problems in the Veteran's letters home to his family relate to the right ankle.  The totality of the evidence preponderates against a finding of in-service left ankle injury.

The Board additionally notes that the voluminous post-service treatment records-both VA and private treatment records, spanning from 1979 through March 2012-fail to demonstrate any specific diagnosis for bilateral hand, fingers, wrist, elbow, shoulder or left ankle disorders.  Rather, an extensive review of the post-service treatment records reflect complaints of immense pain throughout his whole body.  Generally, these complaints arose after a February 1998 motor vehicle accident.  The Board cannot grant service connection on the Veteran's pain complaints alone because pain without a diagnosed or underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).

Following the February 1998 motor vehicle accident, the Veteran complained of right-sided pain and right shoulder pain; radiographic evidence from that period was normal and no diagnosis was ever made.  Likewise, following a syncopal episode during which he lost consciousness and fell after a myocardial infarction in January 2011, the Veteran complained of right arm pain, weakness and was eventually diagnosed with a right arm condition associated with that fall.  However, as the Veteran's fall was related to a nonservice-connected cardiac condition that caused him to lose consciousness, an award of service connection is not warranted.  See 38 C.F.R. § 3.310.  

Additionally, where the Veteran complained of left ankle pain and swelling in 2011, such was reported within a week or two of his left hip replacement surgery, and appears to be temporary symptomatology related to that procedure.  Following those initial complaints, it appears that the symptoms resolved.  Equally important, however, is that no definitive diagnosis regarding the Veteran's left ankle symptoms was ever made at that time.

Simply put, the Veteran may adamantly allege that he has osteoarthritis, pain and ankylosis of his entire body, including his bilateral hands, fingers, wrists, elbows, shoulders and left ankle.  However, he is not competent to make such diagnoses, and those conditions are not demonstrated in any of his post-service treatment records, either in radiographic evidence or otherwise.  Thus, the Board must conclude in this case that there is not a current disability of the Veteran's bilateral hands, fingers, wrists, elbows, shoulders, or left ankle.  

Given that the Veteran is not competent to diagnose those conditions and competent evidence of a diagnosis of the bilateral hands, fingers, wrists, elbows, shoulders, or left ankle does not exist in the record, the Board is forced to conclude that there are no current diagnoses for those claimed joints on which claims of service connection can be predicated.  Accordingly, the Board must deny the claims of service connection for bilateral hands, fingers, wrists, elbows, shoulders, and left ankle disorders, to include osteoarthritis and ankylosis thereof.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also Sanchez-Benitez, supra.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Evaluation for Bilateral Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. § 4.45 (2012).

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Background

Service connection for a left knee disability was granted in an August 2002 Board decision, which was implemented by the RO later that month.  A noncompensable evaluation was assigned effective December 21, 1998.  The Veteran initiated but an appeal from that determination- his VA form 9, received in September 2003 was not timely.  However, a January 2004 rating decision increased the disability percentage to 10 percent, effective from December 21, 1998.  Thus, the RO apparently believed that the initial rating was on appeal.  Given this, and in light of the Board's ability to waive the submission of a substantive appeal, as it is not jurisdictional in nature, the appeal will be treated as an initial rating.  

The Veteran's left knee disability is assigned a 10 percent evaluation under Diagnostic Code 5299-5261, effective December 21, 1998; his right knee disability is also assigned a 10 percent evaluation under Diagnostic Code 5299-5261, effective February 26, 2002.  

The Board has reviewed the extensive private records spanning from 1979 and VA treatment records since May 1998 with regards to the bilateral knee disabilities.  In general, throughout those records, the Veteran has complained of extreme and increasingly worsening pain in his bilateral knees-and throughout his whole body generally.  

In several statements throughout the appeal period, the Veteran has alleged that he has osteoarthritis, ankylosis, locking and buckling of his bilateral knees.  He also indicates that for his numerous disorders, including his knees, he has been issued a cane, crutches, a walker, wheelchair, and, most recently, an electric scooter.  However, the Board notes that usually issuance of those assistive devices are associated with problems ambulating due to his lumbar spine or bilateral hip condition, or a combination of those conditions and the Veteran's right ankle and bilateral knee disabilities.

In his October 2000 Decision Review Officer (DRO) hearing, the Veteran specifically stated that he was only being treated for his left knee disability with pain medication at that time.  In his April 2002 hearing before a Veterans Law Judge, he also testified that his left knee disability impacted his ability to stand and walk, and woke him during the night due to pain.  He stated that his left knee hurts all the time.  The Veteran's mother and several friends have submitted statements, generally stating that the Veteran's various disabilities are related to his time in service and that he suffers from an extreme amount of pain on a daily basis.  

In a March 3, 2006 statement, the Veteran specifically noted that his bilateral knees were "damaged, dislocated - locked up and buckled."  Additionally, in the Veteran's December 2006 substantive appeal, he noted that he had "constant extreme pain, fatigue, weakness, instability, swelling, tenderness, locking, and giving out" of his bilateral knees.  He believed that he was entitled to 40 or 50 percent evaluation.  He also asserted that his ability to sit, stand, walk or bear weight was severely impacted by his bilateral knee disabilities.  He further stated that he had mobility problems and disputed that he was issued his cane, walker, wheelchair and motorized scooter for solely his hip conditions, but rather the aggregated mobility problems associated with his right ankle, bilateral knee and bilateral hip conditions.  

In several other subsequent statements, the Veteran repeatedly stated that he had extreme pain, swelling, instability, incoordination, stiffness, weakness, and balance problems with falling or a fear of falling due to his bilateral knees and other lower extremity conditions, including his right ankle and claimed bilateral hip conditions.

Review of the Veteran's private treatment records since discharge from service generally demonstrates very little treatment for his bilateral knees, though there are complaints of pain throughout the appeal period.

The Veteran underwent a VA examination of his left knee in August 2001, during which he reported daily pain in his left knee for many years that was not relieved by pain medications.  The Veteran used a cane for ambulation, wore an elastic bandage on his left knee and had chronic pain without acute flare-ups.  The examiner noted that the Veteran "jumped" at the slightest touch to his left knee on examination.  Examination also demonstrated full passive range of motion of his left knee, but his active range of motion was minimal with poor cooperation.  The examiner noted that there was no objective evidence of painful motion, edema, effusion, instability or weakness noted.  The examiner also noted that while the Veteran came to the examination with a cane, he was able to ambulate without it.  He had flexion to 140 degrees and extension to 0 degrees.  The medial and lateral collateral ligaments, as well as the posterior and anterior cruciate ligaments, were intact.  He had negative Lachman's and McMurray's testing, with intact medial and lateral menisci.  X-rays of the left knee were within normal limits.  The examiner noted that the Veteran had a normal left knee examination at that time.

The Veteran had an APCT consult in July 2002, during which his bilateral knee ranges of motion were described as "adequate."  He complained of pain in both knees.  He had negative Drawer and McMurray's testing, without any evidence of knee effusion, patellar ballotment, swelling, heat, erythema, or tenderness, though crepitations were felt during range of motion testing.  

A VA primary doctor treatment record in September 2003 demonstrated left knee flexion to 110 degrees with extension to 0 degrees when standing.  The Veteran was using a cane at that time for his knees.  The doctor noted complaints of pain and that the examination was limited due to the lack of cooperation from the Veteran.  

The Veteran underwent a VA examination of his bilateral knees on October 17, 2003.  During that examination, he reported near-constant daily pain in both knees, indicating that the worst was around the medial and lateral aspects and all around the patella.  The pain would sometimes radiate to the top of his shins and waxed and waned, but did not appear to be related to his level of activity.  He noted that his weightbearing and ambulation were not affected except with respect to his endurance.  He was able to navigate stairs.   He used a cane in his right hand for stability and security, but such appeared to be for his lower back or ankles.  He stated that his main problem with his knees was pain, not dysfunction, though he did report "giving way" of his knees 3-4 times a month.  He could not report whether such was due to laxity, weakness or pain, although he reported having a few episodes of his knees buckling when he was shifting weight from one leg to the other.  The Veteran did not report any redness, swelling or locking.  He took several pain medications.  There were no episodes of dislocation or subluxation, inflammatory arthritis, and the Veteran was independent in his daily activities, though he did have decreased endurance and distance with respect to his ability to ambulate.  

On examination, the Veteran was shown to have active and passive range of motion in his bilateral knees from 0 degrees extension to 140 degrees flexion, though pain began in his knees at 100 degrees of flexion.  After repetition, there were no changes noted due to pain, fatigue, weakness, or lack of endurance.  There was no redness, swelling, effusion, or warmth.  There was, however, marked, exquisite tenderness with palpitation of the anserine bursae bilaterally.  The collateral ligaments were stable to varus and valgus stress, his cruciates were stable with negative Lachman's and Drawer testing, and his menisci were stable with negative McMurray's testing.  No ankylosis or inflammatory arthritis was demonstrated.  The examiner noted that the Veteran's September 2003 x-ray of his left knee was normal, and x-rays of the right knee were obtained at that time, but no results were associated with the examination report.  

A right knee x-ray from VA in February 2004 reveals a normal examination at that time.  Private x-rays of the bilateral knees in March 2004 and August 2004 reveal negative examinations as well.  Likewise, the Board notes that the Veteran additionally had x-rays of his bilateral knees in May 2007 and October 2008, as well as an x-ray of only his left knee in April 2009, with VA; all of those studies were normal.

The Veteran underwent another VA examination of his bilateral knees in March 2006.  At that time, he reported constant bilateral anterior, non-radiating knee pain; swelling; weakness; stiffness; instability; giving way; locking; fatigability; and, lack of endurance.  He denied any heat, redness or pain at rest.  He had a current level of pain severity of 4 out of 10 for his knees.  The Veteran reported flare-ups that occurred 3-4 times a day, lasting 1-3 hours in duration, which increased his pain severity to 8 out of 10.  Those flare-ups were precipitated by standing and after sleeping and were alleviated with pain medication.  The examiner noted that the Veteran's flare-ups impaired his ability to perform his daily functional activities for self-care and thus had a home healthcare nurse who helped him out.  The examiner also indicated that the Veteran's right hip was having flare-ups during the same examination and did not specify with flare-ups were impairing the Veteran's ability to self-care.  The Veteran was shown to have canes and a motorized scooter to assist in ambulation and mobility.  He did not report any episodes of dislocation or subluxation, and the examiner noted there was no inflammatory arthritis.  

On examination, the Veteran was shown to have an antalgic gait without any acute distress and the examiner noted he was able to walk from the motorized scooter to the examination table without complications.  The bilateral knees were negative of any edema, ecchymosis, or erythema; they were both non-tender on examination.  The following tests were negative bilaterally for his knees:  Lachman's, McMurray's, anterior and posterior drawer, joint line tenderness, valgus or varus laxity, ballottement (effusion), medial or lateral patella facet tenderness, femoral grind, and popliteal space mass or tenderness testing.  The Veteran's bilateral knees were distally neurovascularly intact.  He had extension to 0 degrees and flexion to 110 degrees, at which point pain began.  After repetitive testing, there was no additional functional impairment due to pain, fatigue, incoordination, weakness or lack of endurance.  The examiner noted there was no ankylosis of the knees bilaterally, nor any evidence of inflammatory arthritis.  X-ray reports from February 2004 of the Veteran's right knee and of his bilateral knees from October 2003 were noted as negative or normal.  

The Veteran underwent another VA examination of his bilateral knees in May 2007.  During that examination, he reported having daily pain upon putting weight on his knees including standing and walking.  His pain subsided an hour after taking weight off of them and the intensity of the pain was noted as 7-8 out of 10.  He also reported locking, giving way, and a sensation of weakness.  He denied any additional limitation of range of motion or joint function during flare-ups and that he takes analgesics for his pain with good response and without any side effects.  The Veteran also reported problems with endurance when ambulating.  The Veteran was noted as having a cane, walker and motorized scooter for longer distances, though such assistive devices were noted in association with his right hip and ankle conditions rather than his bilateral knee conditions.  

On examination, the examiner noted that the Veteran "jump[ed] and scream[ed] even to the slightest movement of any of the examined joints [and stated that] he [could not] flex[] them, [though, the examiner noted that] when [he] was not conscious of it, he showed full ranges of motion."  The examiner noted that the Veteran's subjective complaints regarding his examined joints were definitely more severe than the objective examination of those joints during that examination.  It was difficult for the examiner to obtain range of motion measurements due to the subjective pain complaints, as noted above.  He did state that there was no decrease in range of motion or joint function following repetitive testing, although the Veteran refused repetitive testing against resistance.  The bilateral knees were without any edema, effusion, instability, or abnormal movements, though the examiner noted pain and guarding of all the examined joints on examination.  There was tenderness of even muscles away from the joints with was difficult to evaluate.  He had negative Lachman's, McMurray's and drawer testing; the examiner noted normal stability and strength of all examined joints.  An x-ray report of the Veteran's bilateral knees taken during that examination demonstrates his knees were normal, and the examiner noted that there was no inflammatory arthritis on examination.  

In a June 2007 addendum to the May 2007 examination, the examiner noted that the Veteran had normal range of motion of his knees, including extension of his bilateral knees to 0 degrees and flexion to 140 degrees.  There was no pain, tenderness, redness, effusion, swelling, deformities, abnormal movement or guarding of movement.  The knees had normal stability bilaterally with negative Lachman's, McMurray's and Drawer testing.  Repetitive testing against resistance did not decrease the Veteran's range of motion or joint function bilaterally, and the examiner stated that his bilateral knee condition did not have any effect on the Veteran's usual daily activities.

The Veteran underwent another VA examination of his bilateral knees in May 2008.  He reported that his pain was 8-9 out of 10 in intensity, with stiffness and sporadic swelling, greater in the left knee than the right.  He further reported that he did not feel stable and that he had near-miss falls, the last occurring two days prior to the examination.  He was treated with pain medications.  He related that there were flare-ups with any standing that he does indoor and ambulation for a few steps, but that there were no incapacitating periods.  He was using an electric scooter at the examination, and had a regular wheelchair, walker, and cane for home use.  

On examination, the Veteran's knees were diffusely tender without effusion, warmth or erythema.  Lachman's and McMurray's tests were negative.  The Veteran had extension to negative 10 (-10) degrees and flexion to 105 degrees with end range pain bilaterally.  There were no additional limitations with repetitive use and no change in the range of motion after that testing.  The examiner noted that the Veteran's gait was not assessable since he could not stand or ambulate.  There was no ankylosis or inflammatory arthritis noted.  Previous x-ray reports were reviewed, but no new x-rays were taken at that time.  

The Veteran underwent a VA general medical examination in September 2009.  During that examination, he reported constant moderate aching pain in his knees that can flare to severe sharp pain when he stands.  He could not walk any distance due to his right hip and lower back, but did not wear a brace primarily because he could not spend any time on his feet.  On examination, the Veteran was noted as being wheelchair-dependent for mobility; he could stand briefly with the aid of a cane, but his station was unsteady.  The Veteran had bilateral flexion to 100 degrees with pain throughout but more pain at the extreme of that range of motion. His extension was 0 degrees bilaterally with baseline pain.  The Veteran's stability, including Lachman's, McMurray's and Drawer testing were all normal on examination.  The examiner noted that there was no change in pain, range of motion, or any additional functional limitations, including any other Deluca factors, upon three repetitions of range motion.  

In November 2010, the Veteran underwent another VA examination of his bilateral knees.  His complaints continued to be as noted above.  Specifically, he denied deformity, incoordination, episodes of subluxation or dislocation, or flare-ups.  He endorsed giving way, instability, daily locking, pain, stiffness, weakness, decreased speed of range of motion, constant effusions, warmth, swelling and tenderness.  He was again noted as using an electric scooter, cane and walker.

On examination, the Veteran had subpatellar tenderness and clicks and snaps bilaterally, but there was no crepitation, mass behind the knee, grinding, instability, or abnormalities of the menisci, tendons, or bursae bilaterally.  The Veteran's flexion was to 90 degrees with extension to 0 degrees bilaterally.  However, after repetitive motion, flexion was reduced due to pain to 20 degrees bilaterally; bilateral extension remained unchanged after repetition.  There was no joint ankylosis demonstrated at that time.  

The examiner noted that the Veteran initially refused to do any active range of motion testing, and that his attempts at range of motion testing were poor due to pain complaints, but that 3 repetitions were finally performed.  He further noted that the Veteran's pain complaints with attempted passive and active range of motion were out of proportion to the findings on x-ray and physical appearance of the knees with minimal swelling.  No gross deformity, crepitance, or heat was noted.  He noted that it was difficult to evaluate the function of the Veteran's joints on examination because he did not want to move his knees and was guarding the examiner's attempts at passive range of motion.  The Veteran's knees were  flexed to 90 degrees while sitting in his scooter.  The examiner further noted that the Veteran's bilateral knees resulted in decreased mobility; prevented participation in sports; severely restricted exercise; moderately effected his ability to do chores, shopping, traveling, and driving; mildly effected his ability to bathe; and, did not affect his ability to feed, dress, toilet, or groom himself.

In a June 2011 neurologic consult with VA, the Veteran was noted as having been diagnosed with osteoarthritis of the bilateral knees.

Finally, the Veteran underwent a VA general medical examination in January 2012.  His complaints during that examination regarding his bilateral knees are substantially similar to those documented above.  On examination, the left knee had flexion to 120 degrees and his right knee had flexion to 135 degrees; both had extension to 0 degrees.  There was no tenderness, deformities, effusion, swelling, or discoloration of his bilateral knees, though left knee flexion was shown to be limited by pain beginning at 90 degrees.  The Veteran had normal stability in his knees bilaterally, with negative Lachman's, McMurray's and Drawer testing.  The bilateral knees had decreased strength due to disuse, morbid obesity and due to pain of all weightbearing joints, including his bilateral hips and ankles.  Repetitive movement did not decrease range of motion or joint function, as noted by Deluca factors in the examination worksheet.  There was guarding of the left knee noted on examination.  The examiner noted all of the x-ray reports noted above.  

Analysis of Bilateral Knee Disability Evaluations

The Board notes that the current 10 percent evaluations for the bilateral knees under Diagnostic Code 5299-5261 contemplate bilateral osteoarthritis; thus, the Board acknowledges that there is evidence of osteoarthritis, but a 20 percent evaluation under those diagnostic codes cannot be awarded because 2 or more major joints are not involved with respect to the individually assigned evaluations for both knees in this case.  Therefore, while the Veteran has painful motion which is competently and credibly attested to, a higher evaluation under Diagnostic Code 5010 or 5003 cannot be assigned in this case for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Based on the limitation of motion noted in the foregoing evidence, the Board finds that a higher evaluation than currently assigned is not warranted.  In order to achieve a higher evaluation under the limitation of motion Diagnostic Codes, the Veteran would need to demonstrate flexion limited to 30 degrees or extension limited to 15 degrees.  

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in this case there is no showing of both loss of flexion and extension to compensable levels.  As such, assignment of separate ratings for both limited flexion and extension of the bilateral knees is not appropriate here.

Specifically, the Board notes that the Veteran's extension is limited to 10 degrees in the May 2008 examination; such is commensurate with a 10 percent evaluation.  Both before and after that examination, the Veteran's extension is shown to be 0 degrees without any limitation of range of motion or other functional loss due to Deluca factors further restricting his extension.  Thus, at no time during the rating period on appeal is there evidence supporting a rating in excess of 10 percent based on limitation of extension of either knee.  

Turning to the Veteran's flexion, the Board notes that throughout the appeal period, the Veteran's flexion bilaterally is generally shown to be 90 degrees or higher.  Such limitation of motion is not commensurate with a compensable evaluation under Diagnostic Code 5260.  

The Board concedes that the Veteran's knees are shown to be limited to 20 degrees of flexion after repetitive testing in the November 2010 VA examination.  However, this measurement is not found to be an accurate or credible reflection of the Veteran's level of disability at that time, or throughout the appeal period.  Indeed, the November 2010 examiner specifically noted that the Veteran refused to cooperate during the examination with either active or passive range of motion testing.  Secondly, the examiner noted that the Veteran's complaints regarding his symptomatology did not match the subjective complaints as reported during that examination.  Finally, the Board notes that while the Veteran's flexion in his bilateral knees was shown to be significantly limited after repetitive testing, his knees were easily flexed all day to 90 degrees without noted difficulty-as noted by the examiner in that examination-when he was on his electric scooter.  

Therefore, the Board finds that the Veteran's uncooperative nature and noted exaggeration of symptomatology during that examination led to a significantly limited flexion finding.  Such a finding does not appear to be credible in this case when compared to the Veteran's other range of motion testing, particularly those findings noted after that examination, as well as the evidence from that examination noting that the Veteran's knees were stationed in flexion to approximately 90 degrees all day in his scooter without any difficulty.  

Accordingly, the Board finds that throughout the appeal period the Veteran's flexion of his bilateral knees more closely approximates as limited to 90 degrees, but no less.  

Additionally, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Such has been demonstrated in this case, and therefore, the Board must consider the propriety of a separate evaluation under Diagnostic Code 5257 for the period in question.  

The Veteran is competent to state that his knees feel unstable and have given out on several occasions.  Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, he has indicated that he suffers from instability of his knees.  However, the Board notes that such complaints were not demonstrated in the record until the October 17, 2003 VA examination, which is the first time in the record that he complained of those types of symptoms.  Thus, separate 10 percent evaluations are warranted under Diagnostic Code 5257 for each knee beginning October 17, 2003-the date on which entitlement arose with respect to those instability symptoms.  

In this case, the Board increases the Veteran's separate instability evaluation for his bilateral knees to 20 percent under Diagnostic Code 5258, effective March 3, 2006.  Prior to that date, the Veteran did not subjectively complain of any locking of his knees, but rather noted that he merely had some instability.  The Board finds that as of that date, the instability complaints worsened to include buckling, locking and feelings of giving out, imbalance and fear of falling.  Such symptoms more closely approximate the symptomatology noted under Diagnostic 5258.

The Board has assigned only a 10 percent evaluation for each knee for the period of October 17, 2003, to March 2, 2006 because the Veteran's subjective complaints were deemed to more closely approximate slight instability.  Likewise, the Board notes that a finding of severe instability is not warranted for the period beginning March 3, 2006.  Again, the objective findings continue to reflect a stable knee.  While the subjective complaints do warrant assignment of a 20 percent evaluation, as they credibly reflect symptomatology including buckling and locking, such statements alone do not here demonstrate severe disability.  

The Board has specifically contemplated higher evaluations than those currently assigned.  In this regard, the Veteran's objective test results throughout the appeal period do not demonstrate any laxity, instability, recurrent subluxation or dislocation.  Prior to the March 3, 2006, the Veteran's complaints of instability did not include any locking, and were shown to be only 3-4 times a month as reported in his October 17, 2003 VA examination.  The Board notes that such does not more closely approximate moderate or severe instability.  

Moreover, after the Veteran began complaining of locking, he complained of other instability as well, and indicated that he was unable to stand for any period of time.  The Board notes that such symptomatology is contemplated by the assigned evaluation under Diagnostic Code 5258.  

Also, while the evidence shows that the Veteran is unstable in his gait and has difficulty ambulating, necessitating a variety of assistive devices, including a motorized scooter, the evidence of record demonstrates that those devices are generally issued for disabilities other than the knees.  Indeed, such devices are primarily for the Veteran's bilateral hip disorders.  The Board notes that the Veteran's complaints regarding instability dramatically worsened with the onset of his bilateral hip disabilities, as noted in his treatment records.  Thus, the use of such devices is not a basis for a higher evaluation here.

Accordingly, the Board finds that the evidence of record does not more closely approximate moderate or severe instability, laxity, recurrent subluxation or dislocation throughout the appeal period.  Thus, a rating in excess of the above-assigned amounts for instability of either knee is not for application in this case.  See 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5257, 5258.  

Regarding alternate diagnostic codes for consideration, the Veteran is not shown to have any complaints of, nor have any objective findings of mal- or non-union of the tibia and fibula to be present in this case, and accordingly, Diagnostic Code 5262 is not applicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In sum, the Board assigns the following disability evaluations for the relevant periods:

* 10 percent evaluation for the Veteran's left knee disability (including strain and arthritis components) from December 21, 1998, to present, under Diagnostic Code 5299-5261;
* 10 percent evaluation for the Veteran's right knee disability (including strain and arthritis components) from February 26, 2002 to present, under Diagnostic Code 5299-5261;
* A separate 10 percent evaluation for left knee instability from October 17, 2003, to March 3, 2006, under Diagnostic Code 5257, and 20 percent thereafter under Diagnostic Code 5257-5258; and, 
* A separate 10 percent evaluation for right knee instability from October 17, 2003 to March 3, 2006 under Diagnostic Code 5257, and 20 percent thereafter under Diagnostic Code 5257-5258.

There is no support for evaluations in excess of 10 percent for the arthritic component of the Veteran's knee disabilities, characterized as patellofemoral pain syndrome or chronic musculoskeletal strain with bursitis, bilaterally.  In light of the credible testimony indicating bilateral knee instability, a separate 10 percent rating under Diagnostic Code 5257 is warranted, beginning October 17, 2003-the date of his examination during which those complaints were first noted in the record.  Those separate evaluations are increased to 20 percent under Diagnostic Code 5258 effective March 3, 2006, on the basis of his subjective reports demonstrating significant increase in symptomatology to include locking and other instability complaints of his bilateral knees.  However, an evaluation in excess of 10 percent or 20 percent for instability of either knee is not justified.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran was awarded TDIU in a January 2012 rating decision; as no notice of disagreement has been received with respect to that award of benefits, the Board does not find it necessary at this time to address that issue any further.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a left ankle disorder, including osteoarthritis and ankylosis thereof, is denied.

Service connection for bilateral hand, fingers and wrist disorders, including osteoarthritis and ankylosis thereof, is denied.

Service connection for bilateral elbow disorders, including osteoarthritis and ankylosis thereof, is denied.

Service connection for bilateral shoulder disorders, including osteoarthritis and ankylosis thereof, is denied.

An initial evaluation in excess of 10 percent for a right knee disability is denied.

A separate 10 percent evaluation for right knee instability, for the period of October 17, 2003 to March 2, 2006, and a 20 percent evaluation thereafter, is granted.

An initial evaluation in excess of 10 percent for a left knee disability is denied.

A separate 10 percent evaluation for left knee instability, for the period of October 17, 2003 to March 2, 2006, and a 20 percent evaluation thereafter, is granted.


REMAND

Initially, the Veteran was awarded service connection for a right ankle disability in a November 2009 rating decision.  Following that award of benefits, he stated in December 2009 and May 2010 that his right ankle symptoms were more severe than reflected by his current rating.  He noted that he was unable to work because of those disabilities and that he deserved higher evaluations for all of his claimed disabilities and disorders.  The Board, thus, liberally construes the Veteran's statements in this case to be a notice of disagreement with the Veteran's initially assigned disability evaluation for his right ankle.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Since the Veteran properly submitted a notice of disagreement within a year of the initial assignment of his disability evaluation for his right ankle disability, he has properly initiated the appeals process in regard to that claim.  See 38 C.F.R. § 20.200 (2012).  Accordingly, VA has a duty to issue a statement of the case on those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to that issue.

Next, the Veteran had previously raised lumbar and cervical spine claims, which he appealed and were before the Board in March 2008 as new and material evidence claims for degenerative bone growths (claimed as arthritis of the lumbar and cervical spines).  The Board denied reopening those claims due to a lack of new and material evidence at that time.  The Veteran timely appealed that claim to the United States Court of Appeals for Veterans Claims (Court), who affirmed the Board's denial to reopen those claims in a January 2010 memorandum decision.  

Meanwhile, in an October 2009 rating decision issued during the period the Veteran's lumbar and cervical spine claims were on appeal with the Court, the RO adjudicated generic claims of service connection osteoarthritis and ankylosis-without specifically listing which claimed joints they were addressing.  The Veteran properly appealed those denied claims to the Board which, as noted in the Introduction, split those issues into separate claims as related to particularized joints.  In so recharacterizing those generic claims, the Board finds it is currently unable to properly adjudicate the lumbar and cervical spine claims in light of the Court's January 2010 memorandum decision affirming the Board's previous denial of reopening claims for those anatomical regions.  

Since the RO did not characterize those claims as new and material evidence claims and address whether new and material evidence has been received since the last final decision, adjudication and development regarding the lumbar and cervical spine claims was incorrect, including issuance of incorrect and inadequate VCAA notice regarding new and material evidence as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board finds that a remand is necessary with respect to the lumbar and cervical spine claims so that the Board can assure that the correct development, including issuance of the proper VCAA notice and adjudication of those issues, has occurred below.

Turning to the Veteran's pain disorder and migraine headache claims, the Board finds that those claims must be remanded in order to afford the Veteran additional VA examinations.  Regarding the Veteran's pain disorder/fibromyalgia claim, the Board notes that he has been diagnosed throughout the appeal period variously as having diffuse body pain, chronic pain syndrome, myofascial pain syndrome, myalgia, and most recently, fibromyalgia.  The Veteran has stated on appeal that he believes such chronic pain began during military service or is otherwise related to his service-connected disabilities.  The Board, therefore, finds that a remand of that claim is necessary in order to afford him a VA examination in order to determine exactly what his diagnosis is, and whether such disorder is related to his service or service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Likewise, the Board notes that in its previous August 2010 remand order, it instructed that the Veteran be afforded a VA examination for his migraine headaches.  The Veteran was afforded a VA examination in November 2010, at which time the VA examiner noted that the Veteran's headaches did not seem to be worsening and were stable; the examiner clarified his opinion in a February 2012 addendum that the Veteran's service-connected disabilities did not appear to be worsening the Veteran's headaches.  

In the August 2010 remand order, the Board asked for an opinion which addressed both whether the Veteran's service-connected disabilities caused or worsened his disability.  The examiner did not address the entirety of the opinion asked for in that remand order.  Thus, the Board finds that a remand is necessary in order to afford him another VA examination such that an adequate opinion can be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2012), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased evaluation claim for a right ankle disability (if he so desires) by filing a timely substantive appeal.  The issue should be returned to the Board only if a timely substantive appeal is received. 

2.  Send the Veteran appropriate notice with respect to his petition to reopen claims of service connection for lumbar and cervical spine disorders, to include osteoarthritis and ankylosis thereof.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO/AMC should also complete any and all other appropriate development necessary for those claims.

3.  Obtain any relevant VA treatment records from the Temple VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his claimed disorders, including any ongoing treatment at Scott and White Hospital, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file (and formalized in a memorandum of unavailability) and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether the Veteran's pain disorder is related to service or his service-connected disabilities.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any pain disorder found, including fibromyalgia, myalgia, myofascial pain syndrome and chronic pain syndrome.  The examiner should state whether all of those diagnoses of record are diagnoses of the same disorder or different disorders; and if different, attempt to the best of his or her ability to ascertain which symptoms are associated with each diagnosed disorders.

The examiner is then asked to opine whether any pain disorder found, including fibromyalgia, more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service.  

The examiner should then opine whether the Veteran's service-connected disabilities, including right knee, left knee, right ankle, and dysthymic disorder-either individually or collectively-more likely, less likely or at least as likely as not caused the Veteran's fibromyalgia/pain disorder.

During the above discussions, the examiner should specifically discuss the February 1998 motor vehicle accident and whether such is a possible etiology of the Veteran's fibromyalgia/pain disorder, or whether such existed prior to that time.

The examiner should also opine whether the Veteran's service-connected disabilities aggravate (i.e. permanently worsen beyond the normal progression of that disease) the Veteran's fibromyalgia.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA neurological examination in order to determine whether the Veteran's headaches are related to service or his service-connected disabilities.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any headache disorder found.  The examiner is then asked to opine whether any headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service.  

The examiner should specifically discuss the Veteran's lay evidence that he did not have any treatment in service for any headaches, but that he sought treatment for that disorder within a year of discharge from service.  The examiner should discuss the lack of any treatment within one year of the Veteran's discharge from service.

The examiner should then opine whether the Veteran's service-connected disabilities, including right knee, left knee, right ankle, and dysthymic disorder-either individually or collectively-more likely, less likely or at least as likely as not caused the Veteran's migraine headaches.

The examiner should also opine whether the Veteran's service-connected disabilities aggravate (i.e. permanently worsen beyond the normal progression of that disease) the Veteran's migraine headaches.  The examiner should discuss medical evidence in the claims file, particularly the noted increase/worsening of the Veteran's headaches after the February 1998 motor vehicle accident during which he re-injured his right knee, as well as the Veteran's lay evidence of record.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for migraine headaches and a pain disorder, to include fibromyalgia; and, new and material evidence claims for lumbar and cervical spine disorders, to include osteoarthritis and ankylosis thereof.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


